DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ response to the restriction requirement dated 06/24/2020.

Elected Species


    PNG
    media_image1.png
    853
    673
    media_image1.png
    Greyscale

 As search of the prior art did not show the elected species. As no claims where specifically drawn to applicants’ elected species in independent form, no claims have been indicated as allowable. Claims written in independent form which require all the limitations of the elected species along with any dependent claims which require all the limitations of the elected species would be allowable.  Under MPEP 803.02, the search was expanded to find an examinable species.

Examinable Species
The examinable species is represented CF1  (page 2):


    PNG
    media_image2.png
    269
    392
    media_image2.png
    Greyscale

reads on applicants’ wherein D = Si Rd1Rd2; Rd1 and Rd2 = deuterium; E = O’ A1-A7 = H; A8 = CRA , RA = aryl substituted with an amine (paragraph 26). The examinable spices can best be shown as a derivative C-127 (page 4):

    PNG
    media_image3.png
    330
    359
    media_image3.png
    Greyscale


d1Rd2; Rd1 and Rd2 = deuterium. The examinable species reads on claims 1-3, 7 and 12-20.   Claims 4-6, 8-11 are withdrawn from further consideration as not reading on the examinable species.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7, 12-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US 2015/0162542).

Regarding Claims 1-3, 7, Ryu teaches a material represented by CF1 (page 2, above). The substituents comprising CF1 are independently defined by finite sets of options which are viewed as functionally equivalent. One such option which reads on applicants’ Formula 1 shows X1 (corresponding to applicants’ D as Si Rd1Rd2; Rd1 and Rd2) = Si R’R”; R’ and R” = deuterium; X2 (corresponding to applicants’ E as O) = O; A1-A7 = CRA, RA = H; A8 = CRA, RA = aryl substituted with an amine (paragraphs 26-27). The examinable spices can best be shown as a derivative C-127 (page 4):

    PNG
    media_image3.png
    330
    359
    media_image3.png
    Greyscale


wherein deuterium atoms replaces the methyl groups resulting in Si Rd1Rd2; Rd1 and Rd2 = deuterium.
	 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made a variety of derivatives of generic CF1 by selecting various functional equivalent substituents which would have included the above variant which reads on the instant limitations, absent unexpected results (per claim 1).
A1-A7 = CRA, RA = H; A8 = CRA, RA = aryl substituted with an amine (per claim 2)
Rd1 and Rd2 = deuterium (per claim 3)
E = O (per claim 7)

	
Regarding Claims 12-13, 15-20, Ryu teaches an organic light emitting diode including an anode, a cathode, and at least one organic thin layer interposed between the anode and cathode, wherein at least one of the organic thin layers includes the compound for an organic optoelectronic device (CF1) (paragraph 39) (per claim 12).
CF1 can be used as a host material (paragraph 43) (per claim 13).
CF1 can be used in a hole blocking layer or an electron transport layer  (paragraph 126) (per claims 15-16)
The OLED can be used in a display device (paragraph 44) (per claims 17-18, 20)
CF1 can be used as a host material with an appropriate dopant (paragraph 121) viewed as a formulation for the emission layer (per claim 19)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US 2015/0162542) in view of Kim (US2004/0170863).

Regarding Claim 14, Ryu teaches the OLED of claim 14 wherein CF1 can be a host material, as discussed above. The host has high triplet exciton energy which is transported to a dopant easily, improving luminous efficiency of a dopant (paragraph 118). Rhu fails to mention applicants’ dopant.

Kim teaches in an organic electroluminescent device the light-emitting layer may be constructed with or without a dopant. Dopants are introduced to improve the light-


    PNG
    media_image4.png
    168
    146
    media_image4.png
    Greyscale
reads on applicants’
    PNG
    media_image5.png
    171
    80
    media_image5.png
    Greyscale


As Kim teaches the clear advantages of adding a dopant to a light emitting layer which overlap with the requirements of Ryu, it would have been obvious to one of ordinary skill in the art at the time of the invention have selected from known phosphorescent dopants in order to improve the light-emission efficiency which would have included the dopant taught by Kim, absent unexpected results (per claim 14).
 





Response to Arguments
Non-Final office action submitted since claim 13 was previously objected. New art applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786